 1   XAVIER BECERRA
     Attorney General of California
 2   RANDY L. BARROW
     Supervising Deputy Attorney General
 3   BENJAMIN M. GLICKMAN
     Supervising Deputy Attorney General
 4   LINDA L. GANDARA, State Bar No. 194667
     Deputy Attorney General
 5   JOHN W. KILLEEN, State Bar No. 258395
     Deputy Attorney General
 6   ALI A. KARAOUNI, State Bar No. 260849
     Deputy Attorney General
 7    1300 I Street, Suite 125
      P.O. Box 944255
 8    Sacramento, CA 94244-2550
      Telephone: (916) 210-7795
 9    Fax: (916) 324-8835
      E-mail: Ali.Karaouni@doj.ca.gov
10   Attorneys for Defendants Charlton Bonham and
     California Attorney General Xavier Becerra
11

12                         IN THE UNITED STATES DISTRICT COURT

13                       FOR THE EASTERN DISTRICT OF CALIFORNIA

14

15

16
     APRIL IN PARIS, a California Sole                  Case No. 2:19-cv-02471-KJM-CKD
17   Proprietorship, et al.,
                                                   STIPULATION AND ORDER
18                                     Plaintiffs, REGARDING MOTION FOR
                                                   TEMPORARY RESTRAINING ORDER
19                v.                               AND MOTION FOR PRELIMINARY
                                                   INJUNCTION
20
     XAVIER BECERRA, in his official capacity           Judge:        Hon. Kimberly J. Mueller
21   as Attorney General of California, and             Trial Date:   None set
     CHARLTON BONHAM, in his official                   Action Filed: December 12, 2019
22   capacity as Director of the California
     Department of Fish and Wildlife,
23
                                     Defendants.
24

25

26

27

28
                                                    1
                                                             Stipulation and Order (2:19-cv-02471-KJM-CKD)
 1                                            STIPULATION
 2         Plaintiffs April in Paris, a California Sole Proprietorship, Amtan Louisiana, a Wyoming

 3   Limited Liability Company, Brooks Family Alligator Farm II, a Florida Limited Liability

 4   Company, Hogwards Carry Goods dba Chester Mox, a California Sole Proprietorship, Bijan

 5   Boutiques, LLC dba House of Bijan, a Delaware Limited Liability Company, La Duchesse Ltd, a

 6   California Corporation, Larson Leather Company, a Texas Limited Partnership, Louisiana

 7   Alligator Farmers & Ranchers Association, a Louisiana Nonprofit Corporation, Magna Leather

 8   Corporation, a Texas Corporation, M&D Gator Products Inc., a Florida S-Corporation, Selmint

 9   Pty Ltd., a South African Proprietary Limited Company, Defendant Charlton Bonham, in his

10   official capacity as Director of the California Department of Fish and Wildlife, and California

11   Attorney General Xavier Becerra (collectively, Parties), agree to and request that the Court

12   approve the terms of the following stipulation:

13         WHEREAS, Plaintiffs filed the Complaint. See ECF 1.

14         WHEREAS, Plaintiffs filed the First Amended Complaint. See ECF 8.

15         WHEREAS, Plaintiffs filed a Motion for Temporary Restraining Order and Preliminary

16   Injunction. See ECF 13-18.

17         WHEREAS, the Court directed Defendants to file any opposition to the Motion for

18   Temporary Restraining Order by “close of business on December 20, 2019.” See ECF 21.

19         ACCORDINGLY, IT IS HEREBY STIPULATED AND AGREED, by and between the

20   Parties, that:

21         1. To preserve Court and party resources, Defendants agree that this stipulation shall be

22   construed to be a statement of non-opposition to the Motion for Temporary Restraining Order.

23   The Parties agree that Defendants’ non-opposition is not, and shall not be construed as, a waiver

24   or concession regarding any issue or argument raised in this case.

25         2. The Parties further agree that, language in Plaintiffs’ proposed orders related to the

26   Temporary Restraining Order notwithstanding, Defendant California Department of Fish and

27   Wildlife may enforce the provisions of California Penal Code sections 653o(b)(1) and 653r

28   pertaining to the importation for commercial purposes, possession with intent to sell, or sale of
                                                       2
                                                              Stipulation and Order (2:19-cv-02471-KJM-CKD)
 1   alligator and crocodile dead bodies, or parts or products thereof against activities that are not
 2   authorized or otherwise permitted under the Endangered Species Act or its regulations. For the
 3   avoidance of doubt and for purposes of this stipulation only, the parties agree that the importation
 4   for commercial purposes, possession with intent to sell, and sale of certain alligator and crocodile
 5   dead bodies, or parts or products thereof are at least conditionally authorized or permitted under
 6   the Endangered Species Act or its regulations.
 7         3. The Parties further agree that this stipulation applies to all enforcement of the provisions
 8   of California Penal Code sections 653o(b)(1) and 653r pertaining to the importation for
 9   commercial purposes, possession with intent to sell, or sale of alligator and crocodile dead bodies,
10   or parts or products thereof undertaken by the Defendants while the Temporary Restraining Order
11   is in effect.
12         4. The Parties further agree that if there is a dispute among the Parties regarding whether
13   any specific enforcement action is subject to the Temporary Restraining Order issued under this
14   stipulation, the Court shall retain jurisdiction to decide the dispute, notwithstanding any claim of
15   abstention or sovereign immunity. The Parties agree to confer in good faith about such dispute,
16   and agree to facilitate the prompt determination of any such dispute, including by agreeing to
17   resolution of such dispute on shortened notice.
18         5. The Parties further agree to, and request that the Court approve, the following briefing
19   schedule for the Motion for Preliminary Injunction:
20         March 13, 2020: Opposition to Motion for Preliminary Injunction due;
21         April 10, 2020: Reply in Support of Motion for Preliminary Injunction due;
22         April 24, 2020, at 10:00 a.m.: Hearing on Motion for Preliminary Injunction
23         6. The Parties further agree that Defendants’ obligation to answer or otherwise respond to
24   the First Amended Complaint shall be stayed until 21 days after the Court’s decision on
25   Plaintiffs’ Motion for Preliminary Injunction.
26         7. The Parties further agree that all discovery—including but not limited to the initial
27   scheduling conference under Federal Rules of Civil Procedure, Rule 26(f)—shall be stayed until
28   after the Court’s decision on Plaintiffs’ Motion for Preliminary Injunction.
                                                       3
                                                               Stipulation and Order (2:19-cv-02471-KJM-CKD)
 1         8. The Parties further agree that any Temporary Restraining Order shall remain in force
 2   until 30 days after any entry of any full or partial denial of Plaintiffs’ motions for a preliminary
 3   injunction or a final judgment adverse to Plaintiffs, whichever comes first.
 4         9. This stipulation shall not be construed as a waiver or concession regarding any issue or
 5   argument. This stipulation and order is the product of mutual drafting and negotiation, such that
 6   any ambiguity shall not be construed against any party.
 7         IT IS SO STIPULATED.
 8   Dated: December 20, 2019
                                                            CALIFORNIA DEPARTMENT OF JUSTICE
 9                                                          XAVIER BECERRA
                                                            Attorney General of California
10                                                          RANDY L. BARROW
                                                            Supervising Deputy Attorney General
11                                                          BENJAMIN M. GLICKMAN
                                                            Supervising Deputy Attorney General
12                                                          LINDA L. GANDARA
                                                            Deputy Attorney General
13                                                          JOHN W. KILLEEN
                                                            Deputy Attorney General
14

15                                                          /s/ Ali A. Karaouni
                                                            ALI A. KARAOUNI
16                                                          Deputy Attorney General
                                                            Attorneys for Defendant California Attorney
17                                                          General Xavier Becerra
18

19

20

21

22

23

24

25

26

27

28
                                                       4
                                                               Stipulation and Order (2:19-cv-02471-KJM-CKD)
 1   Dated: December 20, 2019        NOSSAMAN LLP
 2

 3                                   /s/ Christopher D. Hughes (signature used by
                                     permission granted 12/20/19)
 4                                   PAUL S. WEILAND
                                     BENJAMIN Z. RUBIN
 5                                   CHRISTOPHER D. HUGHES
 6
     Dated: December 20, 2019       KELLEY DRYE & WARREN LLP
 7

 8
                                     /s/ David E. Frulla (signature used by
 9                                   permission granted 12/20/19)
                                    DAVID E. FRULLA
10                                  BRET A. SPARKS
                                    BEZALEL A. STERN
11                                  ELIZABETH C. JOHNSON
12                                  Attorneys for Plaintiffs
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                5
                                        Stipulation and Order (2:19-cv-02471-KJM-CKD)
 1                                                   ORDER
 2         Having reviewed the Parties’ stipulation, and good cause appearing, it is ordered that:

 3         1. Based on Defendants’ non-opposition to Plaintiffs’ Motion for Temporary Restraining

 4   Order, the Motion for Temporary Restraining Order is GRANTED. Defendants BECERRA and

 5   BONHAM, together with their successors, agents, employees, representatives, and other persons

 6   under their supervision, are ENJOINED from enforcing California Penal Code Sections 653o and

 7   653r with respect to any dead body, or any part or product thereof, of any crocodile or alligator.

 8         2. Notwithstanding paragraph 1, Defendant California Department of Fish and Wildlife

 9   may enforce the provisions of California Penal Code sections 653o(b)(1) and 653r pertaining to

10   the importation for commercial purposes, possession with intent to sell, or sale of alligator and

11   crocodile dead bodies, or parts or products thereof, during the pendency of the case, against

12   activities that are not authorized or otherwise permitted under the Endangered Species Act or its

13   regulations.

14         3. This Order applies to all enforcement of the provisions of California Penal Code sections

15   653o(b)(1) and 653r pertaining to the importation for commercial purposes, possession with

16   intent to sell, or sale of alligator and crocodile dead bodies, or parts or products thereof

17   undertaken by the Defendants while the Temporary Restraining Order is in effect.

18         4. If there is a dispute among the Parties regarding whether any specific enforcement action

19   is subject to this Temporary Restraining Order, the Court shall retain jurisdiction to decide the

20   dispute, notwithstanding any claim of abstention or sovereign immunity. The Parties shall confer

21   in good faith about such dispute and shall facilitate the prompt determination of any such dispute,

22   including by agreeing to resolution of such dispute on shortened notice.

23         5. This Temporary Restraining Order shall remain in force until 30 days after any entry of

24   any full or partial denial of Plaintiffs’ motions for a preliminary injunction or a final judgment

25   adverse to Plaintiffs, whichever comes first.

26         6. The Motion for Preliminary Injunction is set for briefing and hearing according to the

27   following schedule:

28         March 13, 2020: Opposition to Motion for Preliminary Injunction due;
                                                        6
                                                               Stipulation and Order (2:19-cv-02471-KJM-CKD)
 1         April 10, 2020: Reply in Support of Motion for Preliminary Injunction due;
 2         April 24, 2020, at 10:00 a.m.: Hearing on Motion for Preliminary Injunction
 3         7. Defendants’ obligation to answer or otherwise respond to the First Amended Complaint
 4   shall be stayed until 21 days after the Court’s decision on Plaintiffs’ Motion for Preliminary
 5   Injunction.
 6         8. All discovery—including but not limited to the initial scheduling conference under
 7   Federal Rules of Civil Procedure, Rule 26(f)—shall be stayed until after the Court’s decision on
 8   Plaintiffs’ Motion for Preliminary Injunction.
 9         9. Plaintiffs are not required to post a bond.
10         IT IS SO ORDERED.
11   DATED: December 22, 2019.
12

13                                                UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       7
                                                              Stipulation and Order (2:19-cv-02471-KJM-CKD)
